Citation Nr: 1022792	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1941 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals' 
(Board) from a February 2006 rating decision, which denied 
his service connection claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not 
related to a disease or injury in service and was not 
manifest within one year of service discharge.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110, 1111, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for a bilateral 
hearing loss disability.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice 
of these five elements.  Id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2005 satisfied the duty to notify 
provisions, except to include notice of how VA determines the 
disability rating and the effective date.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Any 
defect in the notice was harmless error as service connection 
is being denied, and therefore no rating or effective date is 
being assigned. Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file. The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA examinations in October 16, 2006 
and October 23, 2006 to obtain an opinion as to whether his 
bilateral hearing loss can be directly attributed to 
service.  The October 16, 2006 VA opinion is more than 
adequate, as it is predicated on a full reading of medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record.  The examiner provided a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
During the October 16, 2006 VA examination, the examiner 
indicated that the Veteran reported difficulty understanding 
conversational speech and must watch people when they speak 
which affects daily functioning.  The Veteran has not 
reported any prejudice caused by a deficiency in the 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
for the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	 Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Further, 38 C.F.R. § 3.385, discussed below, operates to 
establish when a hearing loss can be service connected.  
Hensley 5 Vet. App. at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he suffers from a bilateral hearing 
loss disability as a result of significant in-service noise 
exposure.  The Veteran's DD Form 214 indicates that the 
Veteran was in the U.S. Marine Corp, serving as a field 
artillery crewman.  He also received the Bronze Star.  Noise 
exposure is conceded.  

The Veteran's service treatment records include a December 
1945 separation examination where his whispered voice test 
was 15/15 in both ears, which is considered normal.  
Audiometric testing was not conducted.

The first post-service medical records that indicate hearing 
problems are dated in January 2006 when the Veteran reported 
to the VA medical center with complaints of decreased 
hearing.  The VA physician, in February 2006, diagnosed him 
with bilateral hearing loss and referred him to audiology for 
a hearing aid evaluation.  The February 2006 VA audiology 
note indicates no history of recent ear pathology but notes a 
history of significant in-service noise exposure.  The 
Veteran was measured for hearing aids and thereafter fitted 
for them.  These medical records do not include an etiology 
for the hearing loss or the auditory levels.  

In an October 13, 2006 VA examination, the Veteran complained 
of difficulty understanding conversational speech.  He 
attributed this problem to the in-service nose exposure.  The 
Veteran indicated that he did not wear hearing protection 
when he went hunting or during his tenure as a self-employed 
operating engineer after service discharge.  On examination, 
the Veteran was assessed with mild sensorineural loss from 
250 Hz to 1000 Hz, with a moderate to severe sensorineural 
loss from 2000 Hz to 4000 Hz, bilaterally.  Word recognition 
was found to be extremely poor in each ear at a loud 
presentation level.  The examiner noted that the Veteran's 
pure tone threshold results were essentially the same as the 
ones taken in February 2006, but indicated a significant drop 
in word recognition.  She then opined that the Veteran's 
hearing disability was not caused by in-service acoustic 
trauma.  The examiner supported her opinion by noting the 
normal whispered voice test at service discharge, the 60 year 
gap between service discharge and the first medical evidence 
showing hearing loss, and the noted significant eight month 
change in word recognition.  She then indicated that the 
significant drop in word recognition suggests deterioration 
at the cortical level, which is not typical for noise-induced 
hearing loss.  

The record also contains an October 23, 2006 positive VA 
nexus opinion indicating that the Veteran's bilateral hearing 
loss most likely resulted from in-service noise exposure.  
However, this positive opinion appears to be based, at least 
in part, on the examiner's failure to consider the Veteran's 
medical history, including review of his VA records.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  It does not appear that the examiner was 
notified of the Veteran's post service noise exposure.  
Further, this VA examiner did not provide a rationale for his 
conclusion.  See Barr v. Nicholson, 21 Vet. App. at 312.  See 
also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  As such, 
this opinion is given limited probative value.

The Veteran argued that as a result of his in-service noise 
exposure he started to experience some level of hearing loss 
during his active duty.  He explained that he did not seek 
in-service treatment because his duty required him to 
continue fighting in combat.  He provided that the he has 
experienced hearing loss since service separation.  

With respect to the Veteran's allegations, a layman is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. at 312.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  But unlike the varicose 
veins in Barr or dislocated shoulder in Jandreau, hearing 
loss (sufficient to meet the requirements of § 3.385) is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to military service.  
See Espiritu, 2 Vet. App. 492, and Woelhaert v. Nicholson, 21 
Vet App 456 (2007).

The Board generally finds that the Veteran is competent to 
provide statements regarding his in-service noise exposure 
and experiencing hearing problems after service discharge.  
However, post-service medical records provide that the 
Veteran did not seek medical treatment for his bilateral 
hearing loss until January 2006, over 60 years after service 
discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Board 
finds that the lack of medical evidence establishing hearing 
problems in service or for decades afterwards outweighs the 
Veteran's statements offered many years after service, and in 
conjunction with his filing a claim for benefits.  Further, 
it is noted that the medical evidence establishes that the 
nature of the Veteran's hearing loss is inconsistent with 
acoustic trauma.

The Board finds that the preponderance of the evidence is 
against a nexus between the current disability and any 
incident of service, including in-service noise exposure.  
Service connection must be denied on a direct basis.  See 
Hickson, 12 Vet. App. at 253.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The Veteran cannot benefit from this presumption.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
was incurred in or is related to in-service noise exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


